Name: 80/211/EEC: Commission Decision of 25 January 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Ortec- GE(Li) Detector System, model 1513-16280' , are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-21

 Avis juridique important|31980D021180/211/EEC: Commission Decision of 25 January 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Ortec- GE(Li) Detector System, model 1513-16280' , are not fulfilled Official Journal L 046 , 21/02/1980 P. 0041 - 0041 Greek special edition: Chapter 02 Volume 8 P. 0173 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 25 JANUARY 1980 ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' ORTEC- GE ( LI ) DETECTOR SYSTEM , MODEL 1513-16280 ' , ARE NOT FULFILLED ( 80/211/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 24 JULY 1979 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' ORTEC- GE ( LI ) DETECTOR SYSTEM , MODEL 1513-16280 ' , TO BE USED FOR RESEARCH BY MEANS OF X-RAY DIAGNOSES AND , IN PARTICULAR , FOR THE DETERMINATION OF THE GENETICALLY SIGNIFICANT ABSORBED DOSE , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 10 JANUARY 1980 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A DETECTION SYSTEM ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE VERY SMALL DISTORTION INTRODUCED IN THE SPECTRUM OF LOW ENERGIES AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR THE REALIZATION OF SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' EGPX ' AND ' EGPP ' MANUFACTURED BY THE FIRM ENERTEC-SCHLUMBERGER , 1 , RUE NIEUPORT , F-78140 VELIZY-VILLACOUBLAY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' ORTEC- GE ( LI ) DETECTOR SYSTEM , MODEL 1513-16280 ' , IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JANUARY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION